DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2020 and 11/24/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg et al. (US 2017/0092007).
Regarding claims 1, 17 and 20, Goldberg discloses, a device (Figs. 1-10) comprising: 
a light source (Para. 0110-0111); 
a scanner (Para. 0110-0111); 
an encoder (Para. 0148); 
a pixel-based sensor (Para. 0126 and 202); 
a non-transitory computer-readable storage medium (Para. 0133 and 204(D) and 211); and 
one or more processors coupled to the non-transitory computer-readable storage medium (Para. 0133 and 204(D) and 211), wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors (Para. 0133 and 204(D) and 211), cause the system to perform operations comprising: 
producing a light beam in multiple directions over time via the scanner (Para. 0110-0111); 
encoding, via the coder (Para. 0148), a first direction of the multiple directions when a reflection from a portion of an eye is received at the pixel-based sensor (Para. 0147-0148); 
determining a second direction of the reflection based on pixel data produced by the sensor (Para. 0147-0148); 
determining a cornea center of the eye based on the first direction of the light beam and the second direction of the reflection (Para. 0148); 
determining a pupil center of the eye or an eyeball center of the eye (Para. 0147); and 
determining a gaze direction by determining a direction from the pupil center through the cornea center or a direction from the eyeball center through the cornea center (Para. 0146-0148).
Regarding claim 3, Goldberg discloses, the gaze direction is determined by determining a direction from the pupil center through the cornea center (Para. 0146-0148).
	Regarding claim 4, Goldberg discloses, the pupil center is determined based on ambient light reflected from the eye and detected at the sensor or a second sensor (Para. 0146-0148).
	Regarding claim 5, Goldberg discloses, the pupil center is determined based on light from a diffuse light source detected at the sensor or a second sensor (Para. 0146-0148).
Regarding claim 9, Goldberg discloses, the cornea center is determined based on a second reflection produced by a second light beam from a second light source, wherein the cornea center is determined by determining a position of the reflection on the cornea and a position of the second reflection on the cornea (Para. 0146-0148).
Regarding claim 10, Goldberg discloses, generating a three dimensional (3D) reconstruction of the cornea (Para. 0146-0148); and determining the cornea center based on the 3D reconstruction (Para. 0146-0148).
Regarding claims 11 and 19, Goldberg discloses, the light source is a laser, a vertical-cavity surface-emitting laser (VCSEL), a narrow beam light source, or a collimated light source (Para. 0020).
Regarding claim 12, Goldberg discloses, moving the light beam over the eye via a scanner (Para. 0110-0111).
Regarding claim 14, Goldberg discloses, determining a first angle based on the first direction of the light source (Para. 0146-0148); determining a second angle based on the second direction of the reflection (Para. 0146-0148); and determining a position in three-dimensional (3D) space on the surface of the cornea based on the first angle and the second angle (Para. 0146-0148).
Regarding claim 15, Goldberg discloses, determining a center of the cornea based on the position on the surface of the cornea (Para. 0148).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2017/0092007) as applied to claim 1 above, in view of Horesh (US 2016/0180143).
Goldberg remains as applied to claim 1 above.
Goldberg does not disclose the cornea center is determined using a single glint, the eyeball center is determined by fitting a sphere based on positions based on an eyeball position.
Horesh teaches, from the same field of endeavor that in a device and method that it would have been desirable to make the cornea center is determined using a single glint (Para. 0024-0025 and 0037), and the eyeball center is determined by fitting a sphere based on positions based on an eyeball position (Para. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cornea center is determined using a single glint, and the eyeball center is determined by fitting a sphere based on positions based on an eyeball position as taught by the device and method of Horesh in the device and method of Goldberg since Horesh teaches it is known to include these features in a device and method for the purpose of providing accurate and efficient tracking.

Regarding claim 7, Goldberg in view of Horesh discloses and teaches as set forth above, and Horesh from teaches, from the same field of endeavor that in a device and method that it would have been desirable to make the eyeball center is determined based on points on the cornea detected over time based on glints from light beams from the light source (Para. 0024-0025 and 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations of Horesh in the device and method of Goldberg since Horesh teaches it is known to include these features in a device and method for the purpose of providing accurate and efficient tracking.
Regarding claim 8, Goldberg in view of Horesh discloses and teaches as set forth above, and Horesh from teaches, from the same field of endeavor that in a device and method that it would have been desirable to make the cornea position is determined based on determining a position of the glint and an average or previously measured cornea radius (Para. 0035-0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations of Horesh in the device and method of Goldberg since Horesh teaches it is known to include these features in a device and method for the purpose of providing accurate and efficient tracking.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2017/0092007) as applied to claim 12 above, in view of Balachandreswaran (WO 2020/201806).
Goldberg remains as applied to claim 12 above.
Goldberg does not disclose tracking a first angle of the light source while moving the light beam over the eye.
Balachandreswaran teaches, from the same field of endeavor that in a device and method that it would have been desirable to make tracking a first angle of the light source while moving the light beam over the eye (Para. 0063).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make tracking a first angle of the light source while moving the light beam over the eye as taught by the device and method of Balachandreswaran in the device and method of Goldberg since Balachandreswaran teaches it is known to include these features in a device and method for providing a high speed and accurate device and method.

Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2017/0092007) as applied to claims 1 and 17 above, in view of Petljanski et al. (US 2020/0278539).
Goldberg remains as applied to claims 1 and 17 above.
Goldberg does not disclose the pixel-based sensor is an event camera.
Petljanski teaches, from the same field of endeavor that in a device and method that it would have been desirable to make the pixel-based sensor is an event camera (Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pixel-based sensor is an event camera as taught by the device and method of Petljanski in the device and method of Goldberg since Petljanski teaches it is known to include this feature in a device and method for the purpose of providing a device and method with reduced power consumption and reduced distortions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Edwin et al. (US 2019/0222830) and Smyth (US 8824779) disclose a device and method comprising a light source, a scanner, a sensor and a non-transitory computer-readable storage medium wherein the non-transitory computer-readable storage medium comprises program instructions that causes the system to produce a light beam in multiple directions over time via the scanner, and determine a gaze direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/29/2022